DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 10/05/2022 is acknowledged.  Applicant elected: (a) HEK293 cells as mammalian cells; (b) antibody molecules; (c) a TALE nuclease; (d) homologous recombination; and (e) further comprising detecting target recognition by a cognate binder, and recovering cells of a clone containing DNA encoding the cognate binder.
Therefore, claims 3, 12 and 14 were withdrawn from further consideration because they are directed to non-elected species.
Accordingly, claims 1-2, 4-11, 13 and 15-18 are pending in the present application, and they are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In both independent claims 1-2 and dependent claim 13, it is unclear which particular “the donor DNA” among provided donor DNA molecules being introduced into the cells.  Clarification is requested because the metes and bounds of the claims are not clearly determined.
In claim 8, it is unclear what is encompassed by the limitation “any of the cell lines listed in the “Cancer Cell Line Encyclopedia” or “COSMIC catalogue of somatic mutations in cancer”.  Which particular the “Cancer Cell Line Encyclopedia” or the “COSMIC catalogue of somatic mutations in cancer” does Applicant refer to?  The Encyclopedia or the COSMIC catalogue of 2000, 2005, 2010, 2015, 2020 or later?  Once again, clarifications are requested because the metes and bounds of the claim are not clearly determined.
In claim 18, it is also unclear what is encompassed by the limitation “culturing the cells”.  Which “the cells” does Applicant refer to? The cells of a host cell in the introducing step in claim 17, or the cells of a clone containing DNA encoding the cognate binder?  Once again, clarifications are requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 7,884,054) in view of Serber et al (US 2012/0277120; IDS), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011; IDS) and evidenced by Xu et al (Nature Biotechnology 29:735-741, 2011; IDS).
The instant claims encompass a method of screening for a cell of a desired phenotype (e.g., expressing a binder that recognizes a target) and a method of screening for a binder that recognizes a target, said method comprises: (i) providing donor DNA molecules encoding a diverse repertoire of binders (e.g., an antibody molecule as an elected species), and eukaryotic cells (e.g., yeast cells, plant cells and mammalian cells such as HEK293 cells as an elected species); (ii) introducing the donor DNA into the cells and providing a site-specific nuclease (e.g., a TALE nuclease as an elected species) within the cells, wherein the nuclease cleaves a recognition sequence in cellular DNA to create an integration site at which the donor DNA becomes integrated into the cellular DNA (e.g., via homologous recombination as an elected species), integration occurring through DNA repair mechanisms endogenous to the cells, thereby creating recombinant cells containing donor DNA integrated in the cellular DNA; (iii) culturing the recombinant cells to produce clones, thereby providing a library of eukaryotic cell clones containing donor DNA encoding the repertoire of binders; (iv) culturing cells of the library to express the binders; (v) exposing the binders to the target, allowing recognition of the target by one or more cognate binders, if present, and (vi) detecting whether the target is recognized by a cognate binder; and (vii) optionally further comprising recovering cells of a clone containing DNA encoding the cognate binder.
With respect to the elected species, Zhou et al already disclosed at least a method for screening multimeric antibodies produced by mammalian cells to find those that exhibit a biological function (e.g., antibodies bind antigen more avidly or antibodies compete with a ligand that binds to an antigen for binding), the method comprises: (a) introducing a library of nucleic acids in a first vector encoding a group recombinant, multimeric antibodies into mammalian cells (e.g., established cell lines such as Colo205, HeLa, CHO, 293, 293T, Cos, CV1 and BHK among others), thereby creating a group of recombinant antibodies (e.g., 101, 102, 103….107, or 108) displayed on the cell surfaces of a group of mammalian cells, wherein most of the mammalian cells each express antibodies with a single sequence, the mammalian cells may have been transfected with nucleic acids encoding FLP recombinase, the first vector may comprise an FRT site, and each of the mammalian cells also comprises an FRT site; (b) providing an antigen, wherein the antigen can be fluorescently and/or luminescently labeled or biotinylated; and (c) isolating the mammalian cells that bind to the antigen, wherein the mammalian cells can be isolated at least by fluorescence-activated cell sorting (FACS) or using magnetic beads coated with streptavidin (see at least Abstract; Summary; particularly col. 1, line 40 continues to line 32 on col. 2; col. 17, lines 1-8, 34-40; col. 20, lines 43-56; col. 22, lines 22-55; col. 23, line 8 continues to line 2 on col. 26; col. 27, lines 6-39; col. 29, lines 17-48; col. 33, line 48 continues to line 19 on col. 34; Examples 6-10; Figs. 1-3 and 5; and issued claims 1-5).  Zhou et al also taught that the above method further comprises (d) recovering nucleic acids from the mammalian cells of (c); (e) amplifying nucleic acids encoding at least one antibody variable region from the nucleic acids; (f) inserting the amplified nucleic acids into a second vector, wherein the second vector with the inserted nucleic acids encodes a secreted, soluble antibody that can be expressed by a mammalian cell; (g) transforming a host cell with the second vector with the inserted nucleic acids; (h) picking host cell colonies and using recombinant DNA obtained therefrom or copies thereof to transfect mammalian cells; and (h) isolating transfectants that express secreted soluble antibodies that can bind to the antigen (col. 2, lines 10-32).  Zhou et al stated “Various kinds of vectors can be used in this second step (steps 2(a), (b), and (c) of FIG. 1), some of which are illustrated in FIGS. 2 and 3.  In embodiments where a soluble secreted antibody or a cell surface antibody is subjected to selection or screening, the antibody can be expressed on a vector similar to a FLP-INTM vector (Invitrogen), as illustrated in FIGS. 2 and 3, and transfected into cells that contain an appropriate site for site-specific chromosomal integration….As shown in Example 6, it is likely that most of the cells transfected using this system integrate a single antibody-encoding sequence into their genome…Any other vector system in which most mammalian transfectants integrate a single copy of the transfecting DNA into a targeted chromosomal location would be appropriate to use with the methods of the invention.  For example, another such system is the Cre-LoxP system described by Trinh and Morrison” (col. 23, lines 23-48).  Please note that 293 and 293T cells are also known as human embryonic kidney (HEK) 293 cells; and at least a CHO cell has a genome a genome size of greater than 2 x 107 base pairs as evidenced at least by the teachings of Xu et al disclosing the Chinese hamster ovary (CHO)-K1 cell line having 2.45 Gb genomic sequence (see Abstract).  
Zhou et al did not teach at least a method for screening multimeric antibodies produced by mammalian cells to find those that exhibit a biological function, in which method a library of nucleic acids encoding a diverse repertoire of antibodies (donor DNA molecules) was introduced into mammalian cells along with providing the mammalian cells with a site-specific nuclease such as the elected TALE nuclease that cleaves a recognition sequence in cellular DNA to create an integration site at which donor DNA molecule becomes integrated into the cellular DNA.
Before the effective filing date of the present application (05/02/2014), Serber et al already disclosed a method of integrating one or more exogenous nucleic acids into one or more selected target sites of a host cell genome, said method comprises contacting the host cell genome with one or more integration polynucleotides comprising an exogenous nucleic acid to be integrated into a genomic target site and one or more nucleases capable of causing a double-strand break near or within the genomic target site, wherein the host cell is a yeast cell, a mammalian cell such as Chinese hamster ovary (CHO) cell, a COS-7 cell, a human cell, a mouse embryonic stem cell, chicken DT40 cells; and wherein the nuclease is a meganuclease, a zinc finger nuclease, a TAL-effector DNA binding domain-nuclease fusion protein (TALEN), a transposase or a site-specific recombinase (e.g., FLP, Cre, lambda integrase and R) (see at least the Abstract; Summary; particularly paragraphs [0008]-[0052], [0159]-[0163], [0128]-[145]; and Figures 1-2 and 4).  In an embodiment, each nucleic acid of interest (D)x in each exogenous nucleic acid (ES)x is a member of a library (L)x comprising a plurality of nucleic acid molecules that encode variants of an enzyme of a biosynthetic pathway (e.g., a mevalonate pathway for making isopentenyl pyrophosphate) (see at least paragraphs [0023], [0099]-[0115]).  Serber et al also disclosed a method of generating combinatorial integration libraries by introducing one or more nucleases and one or more DNA assemblies (e.g., a library of donor DNAs or a mixture of integration constructs for each targeted locus) into the cell to facilitate multiple simultaneous integration of donor DNA at specified locations in the genome, such that combinatorial integration libraries can be generated (paragraph [0101] and Figure 4).  Serber et al stated “In some embodiments, each library (L)x comprises exogenous nucleic acids encoding enzymes of a common biosynthetic pathway.  In some embodiments, the group (D)x comprise at least 101, 102, 103, 104, 105, 106, or more than 106 unique nucleic acids of interest.  In some embodiments, each library (L)x comprises a plurality of exogenous nucleic acids encoding variants of an enzyme of a biosynthetic pathway” (paragraph [0114]).  Serber et al also disclosed that useful examples of a nucleic of interest (D)x include a protein-coding sequence, reporter gene, fluorescent marker coding sequence, promoter, enhancer, terminator, poly-A tail, multiple cloning site, nuclear localization signal, epitope tag coding sequence and others (paragraph [0124]).  Serber et al further stated “[i]n other embodiments where growth on selective media is nonetheless desired, the nucleic acid of interest (D)x can comprise a selectable marker that may be used to select for the integration of the exogenous nucleic acid into a host genome” (paragraph [0125]); and “In the methods provided herein, a nuclease is introduced to the host cell that is capable of causing a double-strand near or within a genomic target site, which greatly increases the frequency of homologous recombination at or near the cleavage site.  In preferred embodiments, the recognition sequence for the nuclease is present in the host cell genome only at the target site, thereby minimizing any off-target genomic binding and cleavage by the nuclease…In some embodiments, the genomic target site is endogenous to the host cell, such as a native locus….In other embodiments of the methods provided herein, the genomic target site is exogenous to the host cell.  For example, one or more genomic target sites can be engineered into the host cell genome using traditional methods, e.g., gene targeting, prior to performing the methods of integration described herein” (paragraphs [0146]-[0147] and [0149]).  Exemplifications showed simultaneous multiple integration of a plurality of exogenous nucleic acids in yeast cells using homing endonucleases such as F-CphI and I-SceI, zinc finger nucleases or TALENs (examples 1-5).
Additionally, Hockemeyer et al already engineered transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location (Abstract; Figure 1 and Table 1).  Hockenmeyer et al stated “At all five genomic sites tested, we obtained clones carrying transgenes solely at the TALEN-specified locus at a frequency between 67% and 100% for the first intron of OCT4, between 2% and 46% for the targeting of the OCT4STOP codon, of about 50% for the AAVS1 locus, between 1% and 13% for the targeting of the ATG of PITX3 and between 19% and 23% for the PITX3 STOP codon.  These efficiencies are similar to those observed with ZFNs2” (page 734, left column, last full paragraph); and “A strategy to minimize potential off-target events is to design TALENs to function as obligatory heterodimers14.  Such heterodimeric nucleases, fused to the TALE DNA binding domain, enabled high-efficiency targeting of the PPR1R12C locus (Table 1)” (page 734, left column, first full paragraph).  For targeting the PPP1R12C (the AAVS1 locus), Hockemeyer et al employed a gene trap approach (expressing puromycin from the endogenous gene), or with an autonomous selection cassette (puromycin expressed from the PGK-promoter), or with an SA-Puro-CAGGS-eGFP transgene to be integrated into this locus (page 731, right column, second full paragraph; and Figure 1a-b).  Hockemeyer et al also stated explicitly “Targeting efficiency was high and similar to that with ZFNs2.  50% of the clones were targeted in one or both alleles and carried no randomly integrated transgene (Fig. 1b, Table 1 and Supplementary Fig. 2)…TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right column, second full paragraph).  Interestingly, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application (Figure 1a in the Hockemeyer reference and Example 3 of the present application).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the screening method of Zhou et al by also at least introducing and integrating a plurality of donor DNAs encoding a diverse repertoire of antibodies at a single predetermined genomic locus (e.g., the AAVS1 locus or the Oct4 intron 1 locus) of a mammalian host cell via the introduction of a site-specific nuclease such as ZFN or TALEN, culturing the transfectants under selective media to select for the integration of the exogenous nucleic acid into a cellular genome in order to generate a library of mammalian cell clones containing DNA encoding a diverse repertoire of antibodies, and to culture the library cells for expression of antibodies which are displayed on surface of the mammalian cell clones, in light of the teachings of Serber et al and Hockemeyer et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Serber et al already disclosed successfully a method of integrating one or more exogenous nucleic acids into one or more selected target sites of a host cell genome using one or more nucleases capable of causing a double-strand break near or within the genomic target site, wherein the nuclease is a meganuclease, a zinc finger nuclease, a TAL-effector DNA binding domain-nuclease fusion protein (TALEN), a transposase or a site-specific recombinase (e.g., FLP, Cre, lambda integrase and R), including generating combinatorial integration libraries in which each library comprises a plurality of exogenous nucleic acids encoding variants of an enzyme of a biosynthetic pathway via the same approach.  Serber et al also taught that the introduced nuclease is capable of causing a double-strand near or within a genomic target site, which greatly increases the frequency of homologous recombination at or near the cleavage site; the recognition sequence for the nuclease is present in the host cell genome only at the target site, thereby minimizing any off-target genomic binding and cleavage by the nuclease; and the use of selective media to select for the integration of the exogenous nucleic acid into a host genome.  Moreover, Hockemeyer et al also engineered successfully transcription activator-like effector nucleases (TALENs) for five distinct genomic loci; and they obtained human embryonic stem cell (ESC) and induced pluripotent stem cell (iPSC) clone carrying transgenic cassettes solely at the TALEN-specified location; at a frequency between 67% and 100% for the first intron of OCT4 and of about 50% for the AAVS1 locus.  Additionally, Hockemeyer et al utilized a pair of TALENs targeting the same human PPP1R12C sequence of 5’-GGGGCCACTAGGGAC-3’ in the AAVS1 locus as the present application.  Furthermore, the primary Zhou reference already taught that any other vector system in which most mammalian transfectants integrate a single copy of the transfecting DNA into a targeted chromosomal location would be appropriate to use, and not necessarily limited to the FLIP-INTM and/or Cre-LoxP vector systems.  It would also have been obvious for an ordinary skilled artisan to culture the transfectants
An ordinary skilled artisan would have a reasonable expectation of success to carry out the above modifications in light of the teachings Zhou et al, Serber et al, and Hockemeyer et al; coupled with the level of skill for an ordinary skilled artisan in the relevant art.
The modified screening method resulting from the combined teachings of Zhou et al, Serber et al, and Hockemeyer et al as set forth above is indistinguishable and encompassed by the claimed methods of the present application.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 7,884,054) in view of Serber et al (US 2012/0277120; IDS), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011; IDS) and evidenced by Xu et al (Nature Biotechnology 29:735-741, 2011; IDS) as applied to claims 1-2, 4-11, 13 and 15-17 above, and further in view of Jager et al (BMC Biotechnology 13:52, 20 pages, 2013).  
The combined teachings of Zhou et al, Serber et al and Hockemeyer et al were presented above.  However, none of the cited references teaches specifically the further step of culturing the cells to express antibodies, and purify the antibodies as recited in dependent claim 18.
Before the effective filing date of the present application (05/02/2014), Jager et al already taught at least a high level transient production of recombinant scFv-Fc antibodies in human embryonic kidney (HEK) 293 cells, and scFv-Fc antibodies were purified and obtained via protein A affinity purification (see at least Abstract; and particularly section titled “Test of the pCSE2.5-hIgG1Fc-XP vector platform for expressing various scFv-Fc antibodies” on page 8; page 10, left column, first paragraph; and Figures 8-9). 
Accordingly, it would also have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Zhou et al, Serber et al, and Hockemeyer et al by also culturing the transfectants of step (h) in the modified screening method to express selected secreted soluble antibodies, and recovering the secreted soluble antibodies via protein A affinity purification, in light of the teachings of  Jager et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Jager et al already taught successfully preparation of a high level of recombinant scFv-Fc antibodies produced from human embryonic kidney (HEK) 293 cells, and the scFv-Fc antibodies were purified and obtained via protein A affinity purification.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Zhou et al, Serber et al, Hockemeyer et al and Jager et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified screening method resulting from the combined teachings of Zhou et al, Serber et al, Hockemeyer et al and Jager et al as set forth above is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-19 of copending Application No. 16/788,039 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of screening for a binder that recognizes a target in the copending Application No. 16/788,039 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 6-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-19 of copending Application No. 16/788,039 (reference application) in view of Serber et al (US 2012/0277120; IDS). 
The claims of the present application differ from claims 12-13 and 15-19 of copending Application No. 16/788,039 in reciting specifically that the eukaryotic cells are mammalian cells such as CHO cells, the site-specific nuclease is a TALE nuclease that cleaves cellular DNA to create a double strand break serving as an integration site, the recognition sequence for the site-specific nuclease occurs only once or twice in the cellular DNA, and/or the donor DNA is integrated into the cellular DNA by homologous recombination.
Before the effective filing date of the present application (05/02/2014), Serber et al already disclosed a method of integrating one or more exogenous nucleic acids into one or more selected target sites of a host cell genome, said method comprises contacting the host cell genome with one or more integration polynucleotides comprising an exogenous nucleic acid to be integrated into a genomic target site and one or more nucleases capable of causing a double-strand break near or within the genomic target site, wherein the host cell is a yeast cell, a mammalian cell such as Chinese hamster ovary (CHO) cell, a COS-7 cell, a human cell, a mouse embryonic stem cell, chicken DT40 cells; and wherein the nuclease is a meganuclease, a zinc finger nuclease, a TAL-effector DNA binding domain-nuclease fusion protein (TALEN), a transposase or a site-specific recombinase (e.g., FLP, Cre, lambda integrase and R) (see at least the Abstract; Summary; particularly paragraphs [0008]-[0052], [0159]-[0163], [0128]-[145]; and Figures 1-2 and 4).  In an embodiment, each nucleic acid of interest (D)x in each exogenous nucleic acid (ES)x is a member of a library (L)x comprising a plurality of nucleic acid molecules that encode variants of an enzyme of a biosynthetic pathway (e.g., a mevalonate pathway for making isopentenyl pyrophosphate) (see at least paragraphs [0023], [0099]-[0115]).  Serber et al also disclosed a method of generating combinatorial integration libraries by introducing one or more nucleases and one or more DNA assemblies (e.g., a library of donor DNAs or a mixture of integration constructs for each targeted locus) into the cell to facilitate multiple simultaneous integration of donor DNA at specified locations in the genome, such that combinatorial integration libraries can be generated (paragraph [0101] and Figure 4).  Serber et al stated “In some embodiments, each library (L)x comprises exogenous nucleic acids encoding enzymes of a common biosynthetic pathway.  In some embodiments, the group (D)x comprise at least 101, 102, 103, 104, 105, 106, or more than 106 unique nucleic acids of interest.  In some embodiments, each library (L)x comprises a plurality of exogenous nucleic acids encoding variants of an enzyme of a biosynthetic pathway” (paragraph [0114]).  Serber et al also disclosed that useful examples of a nucleic of interest (D)x include a protein-coding sequence, reporter gene, fluorescent marker coding sequence, promoter, enhancer, terminator, poly-A tail, multiple cloning site, nuclear localization signal, epitope tag coding sequence and others (paragraph [0124]).  Serber et al further stated “[i]n other embodiments where growth on selective media is nonetheless desired, the nucleic acid of interest (D)x can comprise a selectable marker that may be used to select for the integration of the exogenous nucleic acid into a host genome” (paragraph [0125]); and “In the methods provided herein, a nuclease is introduced to the host cell that is capable of causing a double-strand near or within a genomic target site, which greatly increases the frequency of homologous recombination at or near the cleavage site.  In preferred embodiments, the recognition sequence for the nuclease is present in the host cell genome only at the target site, thereby minimizing any off-target genomic binding and cleavage by the nuclease…In some embodiments, the genomic target site is endogenous to the host cell, such as a native locus….In other embodiments of the methods provided herein, the genomic target site is exogenous to the host cell.  For example, one or more genomic target sites can be engineered into the host cell genome using traditional methods, e.g., gene targeting, prior to performing the methods of integration described herein” (paragraphs [0146]-[0147] and [0149]).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the screening method in claims 12-13 and 15-19 of the copending Application No. 16/788,039 by also utilizing mammalian cells such as CHO cells, TALE nuclease as the site-specific nuclease that cleaves cellular DNA to create a double strand break serving as an integration site, selecting a recognition sequence for the site-specific nuclease occurring only once or twice in the cellular DNA, and/or the donor DNA is integrated into the cellular DNA by homologous recombination, in light of the teachings of  Serber et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Serber et al already disclosed successfully a method of integrating one or more exogenous nucleic acids into one or more selected target sites of a host cell genome using one or more nucleases capable of causing a double-strand break near or within the genomic target site, wherein the nuclease is a meganuclease, a zinc finger nuclease, a TAL-effector DNA binding domain-nuclease fusion protein (TALEN), a transposase or a site-specific recombinase (e.g., FLP, Cre, lambda integrase and R), including generating combinatorial integration libraries in which each library comprises a plurality of exogenous nucleic acids encoding variants of an enzyme of a biosynthetic pathway via the same approach.  Serber et al also taught that the introduced nuclease is capable of causing a double-strand near or within a genomic target site, which greatly increases the frequency of homologous recombination at or near the cleavage site; the recognition sequence for the nuclease is present in the host cell genome only at the target site, thereby minimizing any off-target genomic binding and cleavage by the nuclease. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-8, 10-11 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-27 of copending Application No. 16/787,960 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of screening for a binder that recognizes a target or a method of screening for a cell of a desired phenotype in the copending Application No. 16/787,960 anticipates or encompasses the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panvas et al (Protein Expression and Purification 79:7-15, 2011) used HEK 293 cells for expressing mammalian secreted and membrane protein expression libraries for high throughput target discovery.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631